Citation Nr: 9908411	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  94-37 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for nerve damage secondary 
to service-connected residuals of a gunshot wound of the left 
posterior thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from May 1943 to June 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1994 rating decision of the Department of 
Veterans Affairs (VA) Chicago Regional Office (RO).  That 
determination denied the claim of entitlement to service 
connection for nerve damage secondary to service-connected 
residuals of a gunshot wound of the left posterior thigh.  
The appellant disagreed with that decision, and this appeal 
ensued.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of this appeal has been obtained by the 
RO.  

2.  Neurological symptoms associated with the appellant's 
left lower extremity are not related to the service-connected 
residuals of a gunshot wound of the left posterior thigh.  


CONCLUSION OF LAW

Nerve damage was not incurred in or aggravated by service-
connected residuals of a gunshot wound of the left posterior 
thigh.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In February 1946, in Italy, the appellant suffered a 
penetrating gunshot wound to the lower third posterior aspect 
of the left thigh involving skin and subcutaneous tissue 
only.  He received treatment at a military medical facility 
for the next several months, including a skin graft from a 
donor site on the left calf to the injury site on the left 
thigh.  Notations in clinical records documented the 
appellant's complaints of pain in his leg.  The service 
separation examination report, in June 1946, showed a well-
healed scar on the posterior left leg that was 
nonsymptomatic.  Service connection was established for the 
gunshot wound scar to the left leg in a June 1947 rating 
decision.  

VA examination in July 1947 showed left thigh pain and 
weakness.  The diagnoses included skin graft, left thigh, 
residuals of a gunshot wound.  

VA examination in November 1947 showed that the appellant 
complained of "drawing discomfort" along the service-
connected scar in changes in the weather.  The diagnoses 
include skin graft, left thigh, residuals of a gunshot wound, 
and cicatrix, left leg, donor site.  

In a February 1971 statement, a private physician reported 
that the appellant experienced burning and tenderness in the 
left lower thigh.  

In another statement dated in February 1971, by another 
private physician, it was noted that the appellant complained 
of pain in the left thigh.  

VA examination in March 1971 revealed that the appellant 
complained of discomfort with weather changes or after a long 
walk.  The diagnoses included gunshot wound with well-healed 
skin grafted scar and well-healed donor site scar.  

In a January 1982 statement, a private physician wrote that 
the appellant had limitations with his legs - he could not 
walk and stay on his feet without pain and cramping.  Also 
noted was recent cardiac treatment, including an angiogram, 
due to severe stenosis of the left superficial artery and 
total occlusion of the popliteal artery.  

VA general medical examination in July 1992 showed that the 
appellant complained of reduced strength in the left leg and 
difficulty maneuvering, secondary to tissues torn by the 
gunshot wound.  The examiner also noted that the appellant 
had diabetes mellitus, probable diabetic complications 
including peripheral vascular disease and coronary 
insufficiency, and right lower leg amputation secondary to 
diabetes.  An accompanying July 1992 VA orthopedic 
examination showed no acute knee pathology associated with 
the status post left thigh gunshot wound disability.  

VA examination in January 1993 revealed a diagnosis of post-
traumatic left peroneal neuropathy with weakness and sensory 
loss in the left lower extremity.  It was noted that he 
ambulated independently until 1985 when he underwent a right 
leg amputation secondary to diabetes mellitus; since then, he 
used crutches because the left leg was unable to carry the 
increased burden.  The examiner continued that there was no 
numbness, but that there had always been lateral knee pain, 
increased since the 1985 amputation.  Examination revealed 
some weakness and decreased sensation in the left lower 
extremity.  

In view of the fact that the January 1993 VA neurologic 
examination report did not include an opinion as to any 
relationship between the current neurological symptoms and 
the service-connected disability, the RO asked that a VA 
examiner review the claims file and render such an opinion.  
In response to that request, an October 1993 addendum to the 
January 1993 VA examination report indicated that the 
appellant's peroneal neuropathy was secondary to the service-
connected disability.  

The appellant testified at a July 1995 hearing at the RO.  He 
essentially stated that he had two surgeries in service to 
repair the damage caused by the gunshot wound to the left 
lower leg.  He said he had some weakness and a sensation of 
"pins and needles" during his recovery.  He continued that 
he currently had the same sensation, as well as numbness and 
weakness.  Due to these symptoms, he said he could hardly 
walk and used a wheelchair.  

In December 1996, the Board reviewed the evidence then of 
record and remanded the claim for a VA neurological 
examination to determine the nature, extent, and etiology of 
any neurologic disability of the left lower extremity.  VA 
examination in September 1998, based on review of the claims 
file and examination of the appellant, revealed that the 
appellant had multiple medical problems, including diabetes 
and peripheral vascular disease.  Examination revealed 
evidence of mild left peroneal neuropathy and peripheral 
neuropathy; the examiner noted that the cause of these was 
secondary to diabetes and that the findings were not 
consistent with residuals of the service-connected gunshot 
wound.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection on a secondary basis is warranted when it is 
demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310.  
Additionally, when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
The burden in on the appellant to submit evidence that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  See also Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993) (questions of medical 
diagnosis or causation require competent medical evidence to 
the effect that the claim is plausible).  Claims for 
secondary service connection, to be well grounded, require 
submission of competent medical evidence supporting the 
alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) (defining well-grounded claim requirements).  

In this case, service connection has been granted for 
residuals of the gunshot wound.  The record shows that the 
appellant has current neurological complaints associated with 
the left lower extremity.  Moreover, a October 1993 addendum 
to the January 1993 VA examination report indicated that the 
appellant's peroneal neuropathy was secondary to the service-
connected disability.  This opinion, based on facts that must 
be presumed true, see Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995) and King v. Brown, 5 Vet. App. 19, 21 (1993), 
constitutes competent medical evidence of a nexus between the 
current disorder and the service-connected disability.  As 
such, the claim in well grounded.  

Because the claim is well grounded, VA has a resulting 
statutory duty to assist the appellant in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  VA has 
satisfied this obligation.  38 U.S.C.A. § 5107(a).  In 
December 1996, the Board remanded the claim to the RO for 
further evidentiary development, including a VA neurologic 
examination to evaluate the etiology of the appellant's 
current neurological pathology.  The examination was 
conducted in September 1998 and a copy of the examination 
report associated with the claims file.  On appellate review, 
the Board sees no areas in which further development may be 
fruitful.  

The service medical records do not indicate any neurological 
symptoms associated with the gunshot wound in 1946.  The 
clinical records show that the wound was penetrating, but 
involved skin and subcutaneous tissue only.  Subsequent 
treatment included a skin graft, and the appellant complained 
of pain in his leg.  The service separation examination, 
though, showed a nonsymptomatic and well-healed scar.  The 
separation report as well as the July 1947 VA examination 
report was silent as to neurological findings.  

The medical evidence associated with the initial injury, 
therefore, does not identify chronic neurological residuals.  
The pivotal point in this appeal, then, is the relationship 
between the appellant's current left lower extremity 
neurological symptoms and his service-connected disability.  
Three medical opinions discuss this alleged relationship.  
However, for the reasons discussed below, the weight of this 
evidence falls against the appellant's claim.  

In the most recent VA examination report, in September 1998, 
the examiner opined that there was not a relationship between 
the current symptomatology and the service-connected 
disability.  The report indicated that the opinion was based 
on neurological evaluation of the appellant and review of 
claims file.  Moreover, the examiner related the current 
symptomatology to other etiologic causes, namely diabetes and 
the resulting peripheral vascular disease.  Lending weight to 
the examiner's conclusion is the fact that the amputation of 
the appellant's right lower extremity in 1985 was secondary 
to the diabetic disease.  These factors, review of all 
medical documents of record, examination of the appellant by 
a neurologist, and discussion of the relationship between the 
symptomatology at issue here and a nonservice-connected 
disease process, render this opinion highly probative.  

Two other medical opinions tie the appellant's current 
symptomatology to the service-connected disability.  However, 
a close review of these opinions reveals little foundation on 
which to build probative weight.  The July 1992 
VA examination report said that the appellant's reduced 
strength and difficulty maneuvering was due to torn tissues 
from the service-connected gunshot wound.  That examination, 
though, was a "general medical" examination rather than a 
neurologic examination.  The accompanying July 1992 VA 
orthopedic examination report did not even discuss the 
appellant's neurologic complaints.  Therefore, these July 
1992 reports provide little underlying support for a 
conclusion discussing the etiology of neurological 
complaints.  Moreover, it does not appear that the claims 
file, with the enclosed service medical records and clinical 
history, was reviewed as part of the examinations.  Thus, the 
examiners in July 1992 had before them only the appellant's 
own version of his complaints and medical history.  Cf. 
LeShore v. Brown, 8 Vet. App. 406, 410 (1995) (evidence 
representing information simply recorded by examiners, 
unenhanced by any additional medical comment, does not 
constitute competent medical evidence).  In light of these 
deficiencies, the inability to review the claims file, the 
reliance on the appellant's version of his history, and the 
general or non-neurologic nature of the examinations, the 
Board cannot place as much weight on the July 1992 VA 
examination reports as on the September 1998 examination 
report.  

The January 1993 VA neurologic examination report included a 
diagnosis of post-traumatic peroneal neuropathy, thereby 
inferring that the neurologic complaints were related to some 
traumatic event.  Of course, that event could be the service-
connected gunshot wound, but the examiner did not 
specifically conclude that it was the gunshot wound.  In any 
event, the examiner did not render an opinion as to the 
etiology of the neurological symptoms, nor does it appear 
that the examiner reviewed the claims file.  Thus, the 
reference to post-traumatic peroneal neuropathy may have been 
based on the appellant's version of his own history.  See id.  

The October 1993 addendum to the January 1993 report 
attempted to remedy these deficiencies.  There, a different 
neurologist opined that the peroneal neuropathy was secondary 
to the service-connected gunshot wound.  However, the 
neurologist rendering this opinion never examined the 
appellant, and the extent to which the examiner reviewed the 
claims file is unclear.  The RO asked the examiner to review 
the claims file, but the examiner's report does not indicate 
that the claims file was reviewed.  Moreover, the examiner's 
discussion mirrors the appellant's complaints recorded in the 
January 1993 report rather than a review of the service 
medical records and other clinical documents assembled in the 
claims file.  While the examiner rendered an opinion that 
there was a relationship between the service-connected 
gunshot wound and the current neurological symptoms, the 
deficiencies noted above significantly reduce the probative 
value of the January 1993 VA examination report and the 
October 1993 addendum.  

In summary, the September 1998 VA neurological examination 
concluded that the appellant's current peroneal and 
peripheral neuropathy were related to nonservice-connected 
diabetes and not to the service-connected residuals of a 
gunshot wound to the left leg.  The examiner based the 
opinion on a review of the claims file, including the service 
medical records, and on an examination of the appellant.  
Additionally, the opinion is consistent with the appellant's 
entire medical history, including vascular symptomatology 
associated with diabetes.  These factors lend great weight to 
the probative value derived from this report.  

On the other hand, the information noted in the July 1992 and 
the 1993 VA examination reports is less probative and 
warrants less evidentiary weight.  The information from these 
examinations was not based on a review of the claims file, 
and was based predominantly on the appellant's version of his 
history.  The opinion expressed in the October 1993 addendum, 
the evidence most in line with the appellant's contentions, 
was not based on an examination by that examiner, and did not 
appear to have been based on a review of the claims file.  
For these reasons, the conclusions offered in the September 
1998 examination report, with its opinion relating the 
neurological symptoms to diabetes rather than the service-
connected disability, outweigh the more suspect opinions 
documented in the 1992 and 1993 VA examination reports.  

The appellant contends, and testified so at his hearing, that 
there is such a relationship.  His opinion alone, though, 
cannot provide additional weight to the 1992 and 1993 VA 
examination reports so as to outweigh the September 1998 
opinion.  Generally, statements prepared by lay persons who 
are ostensibly untrained in medicine cannot constitute 
competent medical evidence to render a claim well grounded.  
A layperson can certainly provide an eyewitness account of 
visible symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 
(1994).  However, the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge.  For the most 
part, a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In this case, the record does not suggest that the 
appellant possesses such medical expertise.  He served as a 
rifleman and truck driver during service.  It is unclear what 
occupation he engaged in or the type of training he received 
after service.  The record does not, though, indicate that he 
possessed any medical expertise that would qualify him to 
render a medical opinion such as the etiology of his current 
symptomatology, nor does he so contend.  Thus, his testimony 
and contentions, standing alone, are not of such probative 
value as to outweigh the medical evidence against the claim.  

Service connection might still be granted if the record 
showed a continuity of symptomatology between service 
separation and the current disorder for which secondary 
service connection is claimed.  See 38 C.F.R. § 3.303(b) 
(when the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim).  Cf. Savage v. Gober, 10 Vet. 
App. 488, 495 (1997) (concerning continuity of symptomatology 
in the context of a well-grounded claim).  

In this case, the service medical records show a gunshot 
wound in service, but are silent as to any neurological 
symptomatology throughout the remainder of service.  The 
evidence representing treatment and examination after service 
shows complaints of pain, but these complaints and findings 
are generally related to the gunshot wound scar residuals.  
The July 1947 VA examination showed left thigh pain and 
weakness, but the diagnosis pointed to residuals of the skin 
graft.  The November 1947 VA examination report showed 
complaints of "drawing discomfort" along the service-
connected scar, and again the diagnosis was of a left thigh 
skin graft related to the gunshot wound.  Private physicians 
in February 1971 discussed the appellant's complaints of 
pain, burning, and tenderness in the left lower thigh, but 
did not relate these complaints to the service-connected 
disability.  The March 1971 VA examination documented 
complaints of discomfort; the diagnosis again pointed to the 
scar residuals of the gunshot wound.  Finally, a private 
physician in January 1982 discussed the appellant's 
limitations with his legs, including pain, but did not 
attribute these limitations to the service-connected 
disability.  

These clinical and examination records, prepared over the 
decades since the incurrence of the appellant's service-
connected disability, discuss complaints of pain or other 
left lower extremity symptoms in the context of the scar 
residuals of the gunshot wound.  None of this evidence points 
to nerve damage as the cause of the appellant's complaints.  
Nor are there any clinical findings of nerve damage in this 
time frame that would indicate such a relationship.  These 
findings do not represent a continuity of symptomatology that 
might warrant service connection.  See 38 C.F.R. § 3.303(c); 
Savage, 10 Vet. App. at 495; 38 C.F.R. § 3.303(b).  

After a thorough review of the record and application of the 
facts to the relevant law, the Board concludes that the claim 
must be denied.  For the reasons discussed above, the highly 
probative medical conclusion reached by the September 1998 VA 
examiner, that there is not a relationship between the 
neurologic symptoms and the service-connected gunshot wound 
residuals, outweighs the less probative conclusions supported 
by the 1992 and 1993 VA examinations.   Nor does the evidence 
demonstrate a continuity of neurologic symptomatology between 
service and the present claim.  Additionally, there is no 
evidence associated with the record suggesting that the 
appellant's nerve damage of the left lower extremity is 
proximately due to or the result of the service-connected 
gunshot wound, so as to warrant compensation for any 
aggravation of the nonservice-connected condition.  See 
Allen, 7 Vet. App. at 448.  In light of the evidence and 
based on the analysis above, it is the determination of the 
Board that the preponderance of the evidence is against the 
claim of entitlement to service connection for nerve damage 
secondary to service-connected residuals of a gunshot wound 
of the left posterior thigh.  


ORDER

Entitlement to service connection for nerve damage secondary 
to service-connected residuals of a gunshot wound of the left 
posterior thigh is denied.  



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 
- 12 -


- 10 -


